UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7132


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

DAMIAN ANTONIO MURPHY,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:06-cr-00062-JPJ-1)


Submitted:   September 11, 2012       Decided:   September 14, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Damian Antonio Murphy, Appellant Pro Se. Jennifer R. Bockhorst,
Assistant United States Attorney, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Damian    Antonio    Murphy     appeals    the    district    court’s

order denying his motion for the return of seized property.                         We

have     reviewed       the     record   and    find     no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Murphy, No. 1:06-cr-00062-JPJ-1 (W.D.

Va. June 11, 2012).             We dispense with oral argument because the

facts    and    legal    contentions     are    adequately      presented     in   the

materials      before     the    court   and   argument       would   not    aid   the

decisional process.



                                                                             AFFIRMED




                                          2